Citation Nr: 0400760	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  03-01 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUE

Entitlement to restoration of a 20 percent schedular 
evaluation for a duodenal ulcer, currently rated 0 percent 
disabling.



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


REMAND

The veteran had active service from December 1987 to December 
1997.  He also enlisted in the Army Reserves in November 1997 
for a three-year term.

This case comes before the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland, which reduced the evaluation of the veteran's 
duodenal ulcer from 20 to 0 percent (i.e., noncompensable).  
He wants his prior rating reinstated effective the date of 
the change.

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003), which essentially eliminate 
the requirement of submitting a well-grounded claim and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The December 2002 statement of the case (SOC) contains the 
text of the VCAA implementing regulations.  But the veteran 
was not sent a letter informing him of the existence and 
meaning of this new law.  So this must be done prior to 
further consideration of his appeal.



Moreover, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

This is significant because, previous to this, VA had issued 
implementing regulations that allowed VA to decide a claim 30 
days after sending a VCAA notification letter, see 38 C.F.R. 
§ 3.159(b)(1), and there was some confusion about whether VA 
could actually decide all claims prior to the expiration of 
the one year period that was provided by statute.  See 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003); see also 
38 U.S.C.A.§ 5103(b)(1)(2002).  Because Congress made the new 
amendments effective retroactive to the date of the VCAA, 
they effectively overturn, or invalidate, the Federal 
Circuit's holding in PVA.  Thus, although the veteran's 
appeal was ongoing during this change in the law, no due 
process violations can arise because of PVA concerns or the 
recent amendments.  Cf. Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991); Bernard v. Brown, 4 Vet. App. 384 (1993).  
The RO should ensure, nonetheless, that its correspondence 
with the veteran is consistent with the Veterans Benefits Act 
of 2003.

The veteran's duodenal ulcer was initially evaluated as 20 
percent disabling in an April 2000 rating decision.  That 
decision was partly based on his service medical records, 
which showed that he first received a diagnosis of a duodenal 
ulcer in April 1997.  An October 1997 medical record 
consultation sheet also indicated that he had a probable 
bleeding ulcer and referred him to the Walter Reed Army 
Hospital for evaluation, where he was diagnosed with a 
duodenal ulcer with no bleeding and no visible vessel.  The 
April 2000 rating decision was also based on a February 1998 
Laurel Regional Hospital assessment, which, perhaps because 
of the veteran's army reserves enlistment, appears with his 
service medical records, and a September 1999 VA medical 
examination (corrected copy), both of which diagnosed him 
with recurrent peptic ulcer disease (PUD) and recited his 
symptoms and history of PUD since 1997.

Following a March 2001 pretermination notice that there were 
no static disabilities to warrant continued payment of 
compensation, the veteran underwent an April 2001 VA 
examination, having previously failed to report for a 
scheduled examination.  The VA examiner wrote:  "There is no 
'C' file available for review.  There are no old medical 
records available for review.  History was obtained through 
interview with the patient."  Notwithstanding the absence of 
this important information, the examiner, relying on the 
veteran's recitation of his medical history, stated that the 
veteran had been relatively symptom free since 1998.  
Specifically, the examiner noted that the veteran had 
experienced only intermittent acid reflux related to 
ingestion of dairy products, was taking Zantac, which 
relieved his epigastric and substernal burning, denied a 
history of vomiting, hematomas, melena, circulatory 
disturbances, diarrhea, constipation, colic, abdominal 
distension, or nausea.  The examiner diagnosed the veteran 
with a healed duodenal ulcer and gastroesophagael reflux 
disease.

In its February 2002 decision, the RO relied on the above 
description of the veteran's lack of symptoms and diagnosis 
of a healed duodenal ulcer to reduce the evaluation of his 
duodenal ulcer from 20 to 0 percent.  He subsequently 
submitted a February 2002 laboratory report reflecting a 
positive finding for helicobacter pylori.  The December 2002 
SOC reviewed and considered this document, summarily 
concluding that the report "is not in itself considered 
sufficient evidence to warrant an increased evaluation."  
Note, however, that prior to reducing a rating, the onus is 
on VA to show the disability in question actually has 
improved.  In Brown v. Brown, 5 Vet. App. 413, 421 (1993), 
the United States Court of Appeals for Veterans Claims 
(Court) held that, when, as here, the issue is whether the RO 
was justified in reducing a rating for a service-connected 
disability, VA is required to establish by a preponderance of 
the evidence that the reduction in rating was warranted.  The 
Court further indicated that, if the RO erroneously reversed 
the burden of proof when reducing the rating, requiring, 
instead, that a preponderance of the evidence demonstrate 
that an increase in the rating was warranted, the remedy is 
to restore the prior rating effective from the date of the 
reduction.  The Court affirmed this holding in a more recent 
decision, Kitchens v. Brown, 7 Vet. App. 320, 324-25 (1995), 
again noting that VA cannot impermissibly reduce the rating 
for a veteran's service-connected disability without 
observing the applicable laws and regulation (specifically, 
38 C.F.R. § 3.344), and, in so doing, erroneously relieve VA 
of the burden of establishing, by a preponderance of the 
evidence, that the disability in fact had improved warranting 
a reduction.  If, on remand, the RO determines this occurred 
when reducing the rating, then, according to the Court, the 
rating reduction was "void ab initio" and must be set aside 
as "not in accordance with the law."  Kitchens at 325.

According to 38 C.F.R. § 3.105(e) (2003), where the reduction 
in evaluation of a service-connected disability or 
employability status is considered warranted and the lower 
evaluation would result in a reduction or discontinuance of 
compensation payments currently being made, a rating 
proposing the reduction or discontinuance will be prepared 
setting forth all material facts and reasons.  38 C.F.R. § 
3.105(e) (2003).  The beneficiary will be notified at his or 
her latest address of record of the contemplated action and 
furnished detailed reasons therefore, and will be given 
60 days for the presentation of additional evidence to show 
that compensation payments should be continued at their 
present level.  Id.  Unless otherwise provided in paragraph 
(i) of this section, if additional evidence is not received 
within that period, final rating action will be taken and the 
award will be reduced or discontinued effective the last day 
of the month in which a 60-day period from the date of notice 
to the beneficiary of the final rating action expires.  Id.

In the present case, the RO's decision to reduce the 
evaluation of the veteran's duodenal ulcer was based on the 
results of his April 2001 VA examination.  But the physician 
who performed that examination, by his own admission, 
clearly did not have the benefit of reviewing the veteran's 
claims file, including the previous VA examination, the 
Laurel Regional Hospital assessment, and the service medical 
records, all of which contained detailed information 
regarding the then current severity of his duodenal ulcer.  
In Caffrey v. Brown, 6 Vet. App. 377 (1994), the United 
States Court of Veterans Appeals (now the United States Court 
of Appeals for Veterans Claims) (Court) stated that a medical 
examination conducted in furtherance of the VA's duty to 
assist "must consider the records of prior medical 
examinations and treatment in order to assure a fully 
informed examination."  Id. at 381 (citing Waddell v. Brown, 
5 Vet. App. 454 (1993)).  Consideration of such records is 
especially important in the context of a reduced or increased 
rating case because of VA's duty to take into account the 
veteran's entire medical history and circumstances when 
making determinations as to the appropriate rating to be 
assigned.  See 38 C.F.R. § 4.1 (2003); Schafrath v. 
Derwinski, 1 Vet. App. at 592.

While medical examiner review of all prior medical records is 
not necessarily required in every case, see Snuffer v. Gober, 
10 Vet. App. 400, 403-404 (1997) and VAOPGCPREC 20-95 (July 
14, 1995), its absence in this case warrants a remand.  This 
is particularly true in light of the February 2002 laboratory 
report positive finding of helicobacter pylori, which could 
suggest the potential for recurring symptoms of the veteran's 
duodenal ulcer.  Compare Snuffer, 10 Vet. App. at 404 (lack 
of medical examiner review of prior medical records harmless 
because no medical evidence showing either of conditions 
necessary for compensable rating and review would not have 
changed examination findings because condition found 
asymptomatic).

Therefore, this appeal must be REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify you if further action is required on your part.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Ensure that all notification and 
development action required by the VCAA 
and implementing VA regulations is 
completed.  In particular, ensure that 
the new notification requirements and 
development procedures contained in 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied, 
consistent with the Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003) and all applicable 
legal precedent.

2.  Ask the veteran to provide 
information (names, dates, addresses, 
etc.) for any relevant treatment and 
diagnoses that he has received from 
private medical facilities relative to 
any gastrointestinal treatment since 
February 2002, including, but not limited 
to, the Laurel Regional Hospital and 
Laboratory Corporation of America.  Ask 
that he complete and return the 
appropriate releases (VA Form 21-4142) so 
the RO can obtain his medical records 
from any private care provider indicated.

3.  After any additional evidence is 
obtained, schedule the veteran for a VA 
gastrointestinal examination by a 
physician with the appropriate expertise 
to determine the severity of his PUD.  
The claims folder must be made available 
to the VA examiner for a review of the 
veteran's pertinent medical history, and 
the examiner is asked to confirm in the 
report of his/her evaluation that he or 
she has reviewed the claims folder, 
including all of the veteran's prior 
relevant medical history.  All necessary 
testing should be done.

The examiner is requested to provide an 
opinion as to the current nature and 
severity of any manifestations of the 
veteran's PUD, to include discussing the 
frequency of symptom recurrences.  The 
examiner is requested to state whether 
the veteran has anemia and/or sustained 
weight loss that is productive of any 
impairment in health, and also to comment 
on the presence and degree, or absence 
of, pain, vomiting, hematemesis or 
melena.

If an examination form is used to guide 
the examination, the submitted 
examination report must include the 
questions to which answers are provided.

4.  Thereafter, review the claims file to 
ensure the requested development has been 
completed to the extent possible.  If a 
requested development is incomplete, 
take corrective action.  38 C.F.R. § 4.2 
(2003); Stegall v. West, 11 Vet. App. 268 
(1998).

5.  Then readjudicate the claim in light 
of the additional evidence obtained.  If 
the reduction in evaluation is continued, 
or benefits are not otherwise granted to 
the veteran's satisfaction, send him and 
his representative a supplemental SOC 
(SSOC) and give them time to respond 
before returning the case to the Board 
for further appellate consideration.

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  The veteran has the 
right to submit additional evidence and argument concerning 
the claim the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


